DETAILED ACTION
This action is responsive to the application filed 7/29/19.
Claims 1-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the balloon".  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination ‘the balloon’ will be interpreted as the ‘radially expandable member’ until further clarification is provided. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinke et al. (US 20050096647, “Steinke”) in view of Danaek et al. (US 20030233099, “Danaek”) and Carmel et al. (US 20060089638, “Carmel”).
Regarding claim 1, Steinke teaches a catheter body having a proximal end and a distal end with an axis therebetween (Fig. 2, catheter body 14); a radially expandable member (Fig. 2, expandable structure 26) having a low profile insertion configuration and a larger profile configuration (Figs. 10a-b showing expandable structure 26 in a low profile insertion configuration and larger profile configuration; par. 89, ‘Expandable structure 26 expands radially within the lumen of the blood vessel so that electrodes 50 radially engage atherosclerotic material AM.’); and a plurality of electrode pairs (Par. 22, ‘An exemplary electrode array includes alternating axially offset electrodes, and the controller will often direct RF bipolar power between pairs of the energized subset of electrodes, the pairs optionally comprising circumferentially offset electrodes, adjacent axially aligned electrodes, or alternating between axially and circumferentially offset electrodes.’), so as to define a plurality of remodeling zones extending circumferentially about a wall of a body lumen when the expandable member is in the larger profile configuration (Figs. 22-23 and par. 107, through the proper selection of electrode pairs, the operator is able to select a desired remodeling zone from a plurality of possible remodeling).
Steinke fails to teach that the plurality of electrode pairs are included on a plurality of flexible circuits, the flexible circuits distributed about an outer surface of the expandable member; or that the plurality of electrode pairs are configured to transmit a tissue remodeling energy to each of the plurality of remodeling zones such that the tissue remodeling energy transmitted to remodeling zones including both a target tissue and a collateral tissue heats the target tissue sufficiently to efficaciously alter the target tissue without causing thermal damage to the collateral tissue.
Regarding the flexible circuit aspect, Danaek teaches a catheter body having a proximal end and a distal end with an axis therebetween (Fig. 4, device 30 and par. 16, ‘A variation of the inventive device includes a flexible elongated body having a proximal portion and a distal portion with a lumen extending between the proximal and distal portions.’); a radially expandable member having a low profile insertion configuration and a larger profile configuration (Par. 16, ‘The device may include an expandable portion that is adjacent to a distal portion of the elongated body. The expandable portion has a first state, e.g., a size, and a second state where the second state is radially expanded in size from the elongated body.’; fig. 5a, expandable member 104); and a plurality of electrode pairs (Par. 23, ‘In the variation of the invention in which the expandable portion comprises a basket, each of the energy transfer elements may be a RF electrode that is attached to each leg.’; Par. 121, ‘The inventive devices include tissue contacting electrodes configured to be placed within the airway. These devices can be used for delivering radio frequency in either a monopolar or a bipolar manner’) included on a plurality of flexible circuits, the flexible circuits distributed about an outer surface of the expandable member (Par. 23, ‘ Other examples of the energy transfer element include a polymeric heating element, an electrically conductive paint, or a printed flex circuit which are on a portion of the leg.’) so as to define a plurality of remodeling zones extending circumferentially about a wall of a body lumen when the expandable member is in the larger profile configuration (Fig. 5A, tissue regions extending between legs 106 of expandable member 104).
Since both Steinke and Danaek teach different electrode constructions which are disposed on expandable baskets of catheters, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known electrode construction for the other in order to achieve the predictable result of electrodes disposed on an expandable basket of a catheter. KSR Int'l Co. V. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Regarding the tissue targeting aspect, Carmel teaches a catheter-based radio-frequency device for use in local and regional vascular therapy for passivation of atherosclerotic, inflammatory and/or vulnerable plaques in blood vessels (Par. 8), while the plaque can be passivated by selectively reducing the lipid core and/or macrophages (Par. 9). Thus, it follows from Carmel that even if a treatment region contains collateral healthy tissues without target body tissue that by proper choice of operating parameters, such as radio-frequency exposure time and power, one can inhibit thermal damage to collateral healthy tissues, since the operating parameters of the procedure are chosen at such levels as to inhibit damage to these tissues.
In view of Carmel, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Steinke, by configuring the device to deliver energy with optimal operating parameters including power and radio-frequency exposure time, as taught by Carmel, so as to reduce damage to collateral healthy tissue while targeting plaque in blood vessels.
Regarding claim 7, Steinke, as modified, fails to explicitly teach wherein electrodes are configured so that the remodeling energy is applied at a frequency at which the body tissue is more conductive than collateral tissues.
Carmel teaches an equivalent method of targeting plaque in which radio-frequency energy is supplied the plaque while protecting collateral healthy tissues. Carmel further teaches that radio-frequency energy is supplied in a range of from 100 KHz to 10 MHz (See Carmel, par. 14), which is within the range that applicant discloses as useful for frequency targeting (See application PGPUB, par. 86).
In view of Carmel, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Steinke, as modified, by configuring the device to deliver radio-frequency energy within this range, in order to provide radio-frequency energy to the tissue in a frequency range optimized for plaque passivation, as taught by Carmel. 
Regarding claim 8, Steinke, as modified, further teaches a controller electrically coupling a power source to the plurality of electrodes (Fig. 2, controller 47; par. 80, ‘electrical connector 46 will often be coupled to an RF generator via a controller 47, with the controller allowing energy to be selectively directed to an eccentric portion of an engaged luminal wall’) for heating each of the remodeling zones with the remodeling energy so that a temperature of the tissue ranges from about 50°C to about 90°C (Par. 26, ‘Vulnerable plaques (and/or blood vessels in which vulnerable plaque is a concern) may be treated using RF energy to mildly heat the cap and underlying lipid-rich pool of the vulnerable plaque to a temperature in a range from about 50 to about 60°’; par. 66), while heating of the collateral healthy tissue is limited to less than about 50°C- 65°C (Par. 26, ‘Preferably, heating of the blood vessel will be performed so as to limit a temperature of an adventitia or outer layer of the blood vessel to below about 63.degree. Celsius so as to inhibit collagen shrinkage and vessel collapse’; par. 66).
Regarding claim 9, Steinke, as modified, further teaches wherein the power source comprises an RF generator (Par. 80, ‘RF generator’) and the controller is configured to selectively direct RF energy to electrode pairs of the plurality of electrodes (Figs. 22-23 and par. 107, ‘In controller 92a, a simple dial 96 is turned to point to a desired electrode pair to be energized […] Controller 92b includes similar capabilities, but allows the operator to select multiple electrodes for driving bipolar RF energy therebetween, providing greater flexibility in allowing multiple electrodes to be simultaneously energized.’).
Regarding claim 10, Steinke, as modified, fails to explicitly teach wherein the controller is configured to use temperature information of the target tissue as feedback for delivering remodeling energy to the plurality of electrode pairs. 
Carmel teaches a controller configured to use temperature information of the tissue as feedback for delivering controlled treatment energy to the electrodes (Claims 11-12, ‘wherein said sensor is a temperature sensor and said method further comprises the step of monitoring the temperature at the active site and adjusting the power level as needed to achieve selective heating and avoid injury to the blood vessel and surrounding tissue’).
In view of Carmel, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Steinke, as modified, by including the feedback control system taught by Carmel in order to allow for adjustment of energy delivery during treatment so as to better achieve plaque passivation while protecting collateral tissues, as taught by Carmel.
Regarding claims 11, Steinke, as modified, further teaches wherein the controller is configured to energize the plurality of electrode pairs according to a duty cycle (Par. 123, ‘In some embodiments, a differing power directed to the differing electrodes may be provided by controlling the duty cycle’). 
Claims 2-6 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinke in view of Danaek and Carmel, as applied to claims 1 and 7-11 above, and further in view of Kordis (US 5499981).
Regarding claim 2, Steinke, as modified, fails to teach wherein each of the flexible circuits includes an associated bipolar electrode pair.
Kordis teaches a system for mapping and ablating interior regions of the heart for treatment of cardiac conditions (Col. 1, lines 9-11, ‘The invention relates to systems and methods for mapping and ablating the interior regions of the heart for treatment of cardiac conditions.’), which comprises a catheter body having a proximal end and a distal end with an axis therebetween (Fig. 1a, catheter tube 12); a radially expandable member having a low profile insertion configuration and a larger profile configuration (Fig. 1a, shows electrode support assembly 20 in a deployed condition and fig. 2, shows the electrode support assembly in a collapsed condition); and a plurality of electrode pairs (Figs. 43-45 and col. 16, line 63- col. 17, line 8, ‘As FIGS. 43 and 44 show, the substrate 110 carries an array of spaced apart electrodes pads 116 on the front surface 118 of the main body 112. ’) included on a plurality of flexible circuits (Fig. 1a, showing that each spline 22 comprises an associated flexible circuit 30), the flexible circuits distributed about an outer surface of the expandable member, so as to define a plurality of treatment zones extending circumferentially about a wall of a body lumen when the expandable member is in the larger profile configuration (Fig. 1a, flexible circuits 30 are distributed circumferentially about the expandable member and thus define a plurality of treatment zones). Kordis further teaches wherein each of the flexible circuits includes an associated bipolar electrode pair (Figs. 43-45 and col. 16, line 63- col. 17, line 8, ‘the substrate 110 carries an array of spaced apart electrodes pads 116 on the front surface 118 of the main body 112. […] These pads 116 are spaced apart for uni-polar operation. Of course, more or fewer pads 116 could be applied, and the pads 116 could be grouped into closer spaced pairs for bi-polar operation. ’).
In view of Kordis, it would have been obvious to one ordinary skill in the art at the time that the invention was made to include at least a pair of electrodes per flexible circuit, as taught by Kordis, in order provide the operator with the ability to provide targeted treatment to a larger surface area of tissue, as taught by Kordis.
Regarding claim 3, Steinke, as modified, further teaches wherein the electrodes of each bipolar electrode pair are disposed on its associated flexible circuit so as to have a predetermined bipolar pair separation distance therebetween when the expandable member is in the larger profile configuration (Steinke has previously been modified in view of Kordis such that the different flexible circuits include at least one pair of electrodes, which are disclosed as being bipolar; further, the examiner maintains that the electrode pair inherently has a separation distance when the balloon is the large profile configuration which can be considered the ‘predetermined bipolar separation distance’; see Kordis, figs. 43-45 and col. 16, line 63- col. 17, line 8).
Regarding claim 4, Steinke, as modified, further teaches wherein the bipolar electrode pairs are configured to be energized with RF energy (Par. 80, ‘This allows a subset of electrodes 50 to be easily energized, the electrodes often being energized with bipolar or monopolar RF energy’; see Kordis, col. 17, lines 4-6), and wherein the electrodes of the electrode pairs are circumferentially separated (Steinke has previously been modified in view of Kordis to include a plurality of electrodes on a single flexible circuit, further as shown in fig. 1a of Kordis these electrodes 38 are shown to be separated along the circumferences of the different spline elements 22).
Regarding claim 5, Steinke, as modified, fails to teach wherein a circumferential distance between the electrodes of the electrode pairs is within a range from about 0.25 to 2.5 mm.
The examiner maintains, however, that it would have been within the skill of one of ordinary skill in the art at the time that the invention was made to discover the optimum or workable ranges for electrode separation distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Steinke, as modified, further teaches wherein a spacing between the electrodes of the bipolar electrode pairs is such that the remodeling zones substantially circumscribe the circumference of the balloon (Note, due to lack of antecedent basis, the term ‘balloon’ is being interpreted as the radially expandable member; figs. 10a-c, showing electrodes 50 substantially circumscribing the expandable basket; see Kordis, fig. 1a, showing electrodes 38 substantially circumscribing the expandable member).
Regarding claim 17, Steinke, as modified, teaches positioning a radially expandable member, having a plurality of flexible circuits disposed on an outer surface thereof and supported by a distal end of a catheter body, within the body lumen adjacent the target tissue to be treated (Figs. 10-C; further Steinke has previously been modified in view of Danaek to utilize flexible circuits for the electrodes; see Danaek, par. 23), the expandable member having a low profile (Fig. 10a) insertion configuration and a larger profile configuration (Fig. 10b) and each flexible circuit comprising a pair of electrodes that collectively define a plurality of electrodes (Steinke has previously been modified by Kordis to provide at least a pair of electrodes associated with each flexible circuit; see Kordis, Figs. 43-45 and col. 16, line 63- col. 17, line 8, ‘the substrate 110 carries an array of spaced apart electrodes pads 116 on the front surface 118 of the main body 112.’); expanding the expandable member to the larger profile configuration so as to engage the plurality of electrodes against the body lumen (Figs. 10b-c), the pairs of electrodes defining a plurality of remodeling zones in the target tissue that extend about a circumference of the body lumen (Figs. 22-23 and par. 107, through the proper selection of electrode pairs, the operator is able to select the desired remodeling zones); energizing the plurality of electrodes to transmit a remodeling energy to each of the plurality of remodeling zones (Par. 18, ‘A controller may selectively energize a subset of the energy directing surfaces by directing RF energy and/or microwave energy thereto. ’); and treating the target tissue and collateral tissue with the remodeling energy in the plurality of remodeling zones including the target tissue so as to efficaciously alter the target tissue while inhibiting damage to the collateral tissue (Steinke has previously been modified in view of Carmel to select optimal parameters for inhibiting damage to collateral tissue; see Carmel, par. 9, ‘By properly positioning the active element in the blood vessel, and by properly choosing the radio-frequency exposure time and power, the apparatus can have little or no deleterious effects on the surrounding patient tissue, and the plaque can be passivated by selectively reducing the lipid core and/or macrophages. ’).
Regarding claims 18-19, Steinke, as modified, further teaches wherein energy is controlled by selectively firing the pairs of electrodes of the plurality of electrodes; and wherein the pairs of electrodes are selectively fired according to a duty cycle (Par. 123, ‘In some embodiments, a differing power directed to the differing electrodes may be provided by controlling the duty cycle’).
Regarding claim 20, Steinke, as modified, further teaches wherein the plurality of remodeling zones are circumferentially and axially offset (Par. 22, ‘An exemplary electrode array includes alternating axially offset electrodes, and the controller will often direct RF bipolar power between pairs of the energized subset of electrodes, the pairs optionally comprising circumferentially offset electrodes, adjacent axially aligned electrodes, or alternating between axially and circumferentially offset electrodes.’).
Regarding claim 12, Steinke, as modified, teaches a catheter body having a proximal end and a distal end with an axis therebetween (Fig. 2, catheter body 14); a radially expandable member supported by the distal end of the catheter body (Fig. 2, expandable structure 26 supported by the distal end), the balloon having a low profile insertion configuration and a larger profile configuration (Figs. 10a-b showing expandable structure 26 in a low profile insertion configuration and larger profile configuration; par. 89, ‘Expandable structure 26 expands radially within the lumen of the blood vessel so that electrodes 50 radially engage atherosclerotic material AM.’); a plurality of flex circuits (Steinke has previously been modified in view of Danaek to utilize flexible circuits for the electrodes; see Danaek, par. 23) defining a plurality of remodeling zones that extend about a circumference of a body lumen when the radially expandable structure is in the larger profile configuration (Par. 22, ‘The electrodes will often comprise an array of at least three, often comprising at least six alternatively selectable electrodes distributed circumferentially about the axis of the catheter body. ’), each flex circuit comprising a pair of electrodes mounted thereto (Steinke has previously been modified by Kordis to provide at least a pair of electrodes associated with each flexible circuit; see Kordis, Figs. 43-45 and col. 16, line 63- col. 17, line 8, ‘the substrate 110 carries an array of spaced apart electrodes pads 116 on the front surface 118 of the main body 112.’); and a power source (Par. 80, ‘RF generator’)  configured to electrically couple with the electrodes of the flex circuits, and to transmit a tissue remodeling energy between the electrodes of the pairs (Fig. 2, controller 47; par. 80, ‘electrical connector 46 will often be coupled to an RF generator via a controller 47, with the controller allowing energy to be selectively directed to an eccentric portion of an engaged luminal wall’), wherein the power source is further configured to transmit the tissue remodeling energy to each of the plurality of remodeling zones such that the tissue remodeling energy transmitted to remodeling zones including both a target tissue and a collateral tissue heats the target tissue sufficiently to efficaciously alter the target tissue without causing thermal damage to the collateral tissue (Steinke has previously been modified in view of Carmel to select optimal parameters for inhibiting damage to collateral tissue; see Carmel, par. 9, ‘By properly positioning the active element in the blood vessel, and by properly choosing the radio-frequency exposure time and power, the apparatus can have little or no deleterious effects on the surrounding patient tissue, and the plaque can be passivated by selectively reducing the lipid core and/or macrophages. ’).
Steinke, as modified, fails to teach that the radially expandable member comprises a balloon, or that the flexible circuits is sufficiently flexible to allow folding and inflation of the balloon.
Danaek, however, teach a radially expandable basket that comprises a balloon used a support to prevent the inward buckling of the basket legs (Par. 62). 
Therefore, in view of Danaek it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide an expandable balloon as a basket support to prevent the inward bucking of the legs of the expandable basket.
Further, it is the examiner’s position that the flexible circuits taught by Danaek would innately be flexible enough to allow folding and inflation of the balloon, since otherwise the device would be inoperable.
Regarding claim 13, Steinke, as modified, further teaches wherein the power source is configured to energize the pairs of electrodes with about 0.25 to 20 Watts average power for a duration between 1 to 180 seconds (Steinke has previously been modified in view of Carmel to configure the device to deliver optimal power and radio-frequency duration times so as to protect healthy collateral tissues; see Carmel, pars. 12-14).
Regarding claim 14, Steinke, as modified, further teaches wherein the controller is configured to energize the electrode pairs so as to deliver 8 to 45 Joules of energy in a treatment (See Carmel, pars. 12-14, for instance a treatment of 2W for 20 seconds would yield 40 Joules of energy in a treatment).
Regarding claims 15-16, Steinke, as modified, fails to teach wherein the system is configured to affect controlled delivery of the tissue remodeling energy using a characteristic of the target tissue measured with one or more of the pairs of electrodes; and wherein the characteristic comprises a load impedance.
Carmel teaches a controller configured to affect controlled delivery of remodeling energy using a characteristic of the tissue measured with one or more electrode pairs (See Carmel, claims 11-12) and wherein the characteristic comprises a load impedance (See Carmel, claims 11-13).
In view of Carmel, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Steinke, as modified, by including the feedback control system taught by Carmel in order to allow for adjustment of energy delivery during treatment so as to better achieve plaque passivation while protecting collateral tissues, as taught by Carmel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,413,356 (‘356). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely a broader recitation of the patent claims.

Application claim 1
Claim 1 of ‘356
1. A system, comprising:




a catheter body having a proximal end and a distal end with an axis therebetween;

a radially expandable member having a low profile insertion configuration and a larger profile configuration; and



a plurality of electrode pairs included on a plurality of flexible circuits, the flexible circuits distributed about an outer surface of the expandable member, so as to define a plurality of remodeling zones extending circumferentially about a wall of a body lumen when the expandable member is in the larger profile configuration; and

















wherein the plurality of electrode pairs is configured to transmit a tissue remodeling energy to each of the plurality of remodeling zones such that the tissue remodeling energy transmitted to remodeling zones including both a target tissue and a collateral tissue heats the target tissue sufficiently to efficaciously alter the target tissue without causing thermal damage to the collateral tissue.

1. A system for inducing desirable temperature effects on a target body tissue disposed about a blood vessel, the system comprising: 

a catheter body having a proximal end and a distal end with an axis therebetween; 

a radially expandable member comprising a balloon supported by the distal end of the catheter body, the expandable member having a low profile insertion configuration and a larger profile configuration; and 

a plurality of electrodes included on a plurality of separate flexible circuits each adhesively bonded to an outer surface of the balloon so as to radially couple with a wall of the blood vessel and define a plurality of remodeling zones in a tissue treatment area when the expandable member is in the large profile configuration within the blood vessel, wherein the plurality of electrodes are distributed circumferentially about the balloon such that the plurality of remodeling zones extend about the circumference of the blood vessel, and 
wherein the flexible circuits are sufficiently flexible to allow folding and inflation of the balloon, 
wherein the plurality of electrodes includes a plurality of pairs of electrodes, wherein each pair of electrodes out of the plurality of pairs of electrodes are disposed on one of the plurality of separate flexible circuits, each one of the plurality of separate flexible circuits including a polymeric substrate; 

wherein the plurality of electrodes are configured to transmit a tissue remodeling energy to each of the plurality of remodeling zones such that when at least some remodeling zones of the plurality include collateral tissue without the target body tissue, the tissue remodeling energy is transmitted to the at least some remodeling zones heating the collateral tissue without causing thermal damage, while the tissue remodeling energy transmitted to remodeling zones including both the target tissue and collateral tissue heats the target tissue sufficiently to efficaciously alter the target tissue without causing thermal damage to the collateral healthy tissue.


As can be seen from the comparison, above, while the claims are not identical the patent claims are merely a narrower recitation of the application claims. Further, it would be impossible to make or use the invention of the application claims without infringing on the invention of the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794